Newburger, J.
On the afternoon of May 25, 1903, a southbound ear, operated by defendant upon Hudson street, collided with a coach driven by plaintiff easterly, across its track, at a. point in the middle of the block, south.of Christopher and West Tenth streets. Plaintiff testified that his coach and horses stood on the west side of Hudson street, in the middle of the block, five feet from the southbound track, the horses’ heads pointing south. He said he had a call and was going from this point to Christopher street which was north of where he was standing. When he got up on the box of his coach, he looked around and the car was fifty feet away from him and he put his hand up. The car was coming fast. Then he swung his horses around and started to drive across the track. When the horses’ feet touched the rail the car came right into him.
This statement of plaintiff clearly points to his own imprudence. The short distance the car was away when plaintiff first saw it and the rapid speed of the car of which he knew clearly show that the plaintiff did not exercise that degree of care that devolved upon him.
Scott and 0’Gorman, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.